In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

******************** *
RAMONA MARY MESTAS,      *                           No. 14-800V
                         *
             Petitioner, *                           Special Master Christian J. Moran
                         *
                         *                           Filed: October 1, 2015
v.                       *
                         *                           Attorneys’ fees and costs; award in
SECRETARY OF HEALTH      *                           the amount to which respondent does
AND HUMAN SERVICES,      *                           not object.
                         *
             Respondent. *
******************** *

Stephen I. Leshner, P.C., Phoenix, AZ, for Petitioner;
Camille Collett, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On September 4, 2015, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Petitioner submitted a
draft final Application for Attorneys’ Fees and Costs (Application) to respondent
requesting a total of $5,591.70, an amount to which respondent does not object.
The Court awards this amount.

      On September 2, 2014, Ramona Mary Mestas filed a petition for
compensation alleging that influenza vaccine, which she received on August 31,
2011, caused her to develop Guillain-Barré syndrome (“GBS”). Petitioner
received compensation based upon the parties’ stipulation. Decision, filed


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
September 29, 2015. Because petitioner received compensation, she is entitled to
an award of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $4,470.00 in attorneys’ fees and $1,121.70 in
attorneys’ costs for her counsel. In compliance with General Order No. 9,
petitioner’s counsel herein attests that petitioner incurred out-of-pocket costs while
pursuing this claim. Respondent has no objection to the amount requested for
attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        a. A lump sum of $5,991.70, in the form of a check made payable to
           petitioner and petitioner’s attorney, Stephen Leshner, for attorneys’
           fees and other litigation costs available under 42 U.S.C. § 300aa-
           15(e).

        b. A lump sum of $400.00, payable to petitioner, Ramona Mary Mestas,
           for costs she incurred in pursuit of her petition.

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Dan Hoffman, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2